--------------------------------------------------------------------------------

EXHIBIT 10.20

 

Third Amendment to the Amended and Restated Agreement
Between Genentech, Inc. and F. Hoffmann-LaRoche Ltd
Regarding Commercialization of Genentech's Products Outside the United States

This Third Amendment to the Amended and Restated Agreement Between Genentech,
Inc. and F. Hoffmann-LaRoche Ltd Regarding Commercialization of Genentech's
Products Outside the United States (hereinafter, the "Third Amendment") is made,
effective as of April 30, 2004 (the "Amendment Effective Date"), by and among F.
Hoffmann-La Roche Ltd, Grenzacherstrasse 124, CH 4070 Basel, Switzerland
("ROCHE") and Genentech, Inc., 1 DNA Way, South San Francisco, California USA
94080 ("GENENTECH").

WHEREAS, ROCHE, GENENTECH, Genentech Europe Limited, Reid House, 31 Church
Street, Hamilton, Bermuda HM FXV ("GENENTECH EUROPE") and Genentech
Biopharmaceuticals Limited, Reid House, 31 Church Street, Hamilton, Bermuda HM
FXV ("GENENTECH BIOPHARMACEUTICALS") entered into that certain Amended and
Restated Agreement Between Genentech, Inc. and F. Hoffmann-LaRoche Ltd Regarding
Commercialization of Genentech's Products Outside the United States of July 1,
1999, as amended March 10, 2000, and June 26, 2000 (hereinafter, the
"Commercialization Agreement").

WHEREAS, GENENTECH EUROPE and GENENTECH BIOPHARMACEUTICALS were dissolved, and
all their assets and rights, if any, in and to the Commercialization Agreement
were assigned to GENENTECH, effective February 26, 2001.

WHEREAS, ROCHE and GENENTECH now wish to have ROCHE commercialize and market in
Canada certain of GENENTECH's products under certain terms and conditions, and
to amend the Commercialization Agreement with respect to such terms and
conditions and related matters.

NOW, THEREFORE, THE PARTIES HERETO HEREBY AGREE AS FOLLOWS:

 1. All capitalized terms in this Third Amendment shall have the meanings given
    in the Commercialization Agreement unless otherwise expressly defined herein
    below.
     
 2. The following sentence is hereby added at the end of Article I, Section 5 of
    the Commercialization Agreement:

    The term Canada Products shall also include GENENTECH's (i) tissue
    plasminogen activator product, alteplase ("Cathflo®"), (ii) injectable
    recombinant human growth hormone product, somatropin (rDNA origin)
    ("Nutropin AQ®"), and (iii) injectable recombinant human growth hormone
    product configured for injection by GENENTECH's AQ Pen®, somatropin (rDNA
    origin) ("Nutropin AQ Pen Cartridge®").
     

 3. In partial consideration for the additional rights granted to ROCHE by
    GENENTECH hereunder this Third Amendment with respect to:

 i.  the Canada Product Cathflo® only, ROCHE shall pay GENENTECH a
     non-refundable license fee of One Million-One Hundred and Six Thousand-Nine
     Hundred and Nine U.S. Dollars ($1,106,909), which shall be paid within ten
     (10) days of the Amendment Effective Date; and
 ii. the Canada Products Nutropin AQ® and Nutropin AQ Pen Cartridge® only
     (collectively), ROCHE shall pay GENENTECH a total non-refundable license
     fee of Eight Hundred and Twenty Thousand-Eight Hundred and Eighty-Six U.S.
     Dollars ($820,886), which shall be paid within ten (10) days of the
     Amendment Effective Date.

 

- 1 -

--------------------------------------------------------------------------------

 

 

 4. The Parties acknowledge and hereby agree that the payments made under
    Section 3 of this Third Amendment shall, in accordance with Section 3.A.) of
    Appendix A, be made as ROCHE's share of GENENTECH's Development Costs
    incurred for development of each such product through the Amendment
    Effective Date (i.e., 10% of all such Development Costs with respect to
    Cathflo® and, notwithstanding the sentence immediately following Section
    3.B.) of Appendix A, 5% of all such Development Costs with respect to
    Nutropin AQ® and Nutropin AQ Pen Cartridge®).
     
 5. Notwithstanding the foregoing, nothing in this Third Amendment shall in any
    way modify Article 4 - Section 3(a) of the Commercialization Agreement with
    respect to Genentech's Development Costs incurred in connection with the
    development of any Canada Product after the Amendment Effective Date.
     
 6. Except as expressly amended herein, all of the terms and conditions of the
    Commercialization Agreement shall remain in full force and effect.
     
 7. This Third Amendment may be executed in any number of counterparts, each of
    which counterparts, when so executed and delivered, shall be deemed to be an
    original, and all of which counterparts, taken together, shall constitute
    one and the same instrument.

[the remainder of this page is intentionally left blank]

 

- 2 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their duly authorized representative as of the Amendment Effective Date.

 

GENENTECH, INC.

 

HOFFMANN-LA ROCHE LTD

         

By:

/s/ STEPHEN G. JUELSGAARD

 

By:

/s/ R. SCHAFFNER











         

Name:

Stephan G. Juelsgaard

 

Name:

R. Schaffner











         

Title:

Executive Vice President and General Counsel

 

Title:

VP











                         

By:

/s/ MELANIE FREY WICK











               

Name:

Melanie Frey Wick











               

Title:

Legal Counsel











         

 

- 3 -

--------------------------------------------------------------------------------